Exhibit 10.2         Press Release Regarding the Appointment of Gary Dodd as
President




Toyota Manufacturing Veteran Named ZAP President
Seasoned Management Team Poised for Growth




SANTA ROSA, California (June 18, 2009) ZAP (OTC BB: ZAAP) CEO Steven Schneider
named Gary Dodd, a respected manufacturing executive formally with Toyota, as
president of global operations. This recent move is seen as another step in
Schneider’s plan to introduce US-built electric vehicles to the masses.


Mr. Dodd joins the management team alongside Amos Kazzaz, who became ZAP COO.
Mr. Kazzaz had spent more than twenty-four years in executive positions with
United Airlines including president of United Airlines Shuttle where he had
oversight of more than two thousand employees. “Amos is responsible for
maintaining efficient operations, our CFO Bill Hartman is a seasoned CPA with
SEC experience, and I know how to position, market, and sell vehicles… lots of
them,” Schneider concluded.
 
“ZAP will creatively work with American automobile suppliers to build affordable
and appealing electric vehicles for American consumers and customers worldwide,”
Mr. Dodd said.  “We are going to dramatically expand ZAP’s leadership in the
electric vehicle marketplace.”


Mr. Dodd has applied to the U.S. Department of Energy (DOE) on behalf of Zap
Motor Manufacturing for a $200 million Advanced Technology Vehicles
Manufacturing Loan to build an electric vehicle assembly plant. “We are very
optimistic that the company’s loan application will receive funding from the
DOE,” Mr. Dodd said. “Another key part of our strategy is the sizeable
competitive advantage we will enjoy because of our close proximity to two
proposed Kentucky-based facilities that will be critical to the future of
electric vehicles in the United States.”
 
Argonne National Laboratory has announced that it will build a National Battery
Manufacturing R&D Center in Kentucky, in an innovative partnership with Kentucky
state government, the University of Kentucky and the University of
Louisville.  And the National Alliance for Advanced Transportation Batteries has
announced its intent to build its research, development and manufacturing
facility in Central Kentucky also.  With both cutting edge facilities within an
easy drive of the future manufacturing site, our supply and R&D chains will
become the envy of the industry,” said Dodd.


In 1998 Dodd then founded his own  business with the encouragement and support
of Toyota and grew annual revenues to over $700 million by supplying Tier One,
just-in-time, and sequenced automotive components from its eleven manufacturing
facilities to Toyota, Honda, Nissan, BMW, Mercedes, Hyundai, Ford and General
Motors.



--------------------------------------------------------------------------------


About ZAP
 
ZAP has been a leader in electric transportation since 1994, delivering over one
hundred thousand vehicles to consumers in more than seventy-five countries. ZAP
manufactures a line of electric vehicles, including electric city-cars and
trucks, motorcycles, scooters, and ATVs. ZAP sells some of the only electric
city-speed cars, trucks and vans in production today and is developing a freeway
capable electric vehicle called the ZAP Alias.


Forward-Looking Statement
 
This press release contains forward-looking statements. Investors are cautioned
that such forward-looking statements involve risks and uncertainties, including,
without limitation, continued acceptance of the Company’s products, increased
levels of competition for the Company, new products and technological changes,
the Company’s dependence upon third-party suppliers, intellectual property
rights, and other risks detailed from time to time in the Company’s periodic
reports filed with the Securities and Exchange Commission.


Contact:


Investor Relations Group


Investor Relations
212-825-3210
Rachel Colgate or Michael Crawford


Media Relations
Laura Colontrelle





 
 

--------------------------------------------------------------------------------

 